                      UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA


DARDISI ALEXANDER,
                                                   Civil No. 19-1091 (JRT/KMM)
                   Petitioner,

v.
                                                     ORDER ON REPORT
R. MARQUES, WARDEN,                                AND RECOMMENDATION

                   Respondent.


      Dardisi Alexander, # 60518-060, FCI Sandstone, P.O. Box 1000, Sandstone,
      MN 55072, pro se petitioner.

      Ana H Voss, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
      MN 55415, for respondent.

      A Report and Recommendation was filed by Magistrate Judge Katherine

Menendez on September 12, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, on all of the

files, records, and proceedings herein, IT IS HEREBY ORDERED that the Petition

for a Writ of Habeas Corpus [ECF No. 1] is DENIED AS MOOT and this action

is DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: October 7, 2019      s/John R. Tunheim
at Minneapolis, Minnesota   JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court




                              2
